Citation Nr: 1028032	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana, denying the claims currently on appeal.  These claims 
were previously remanded by the Board in June 2008 for additional 
evidentiary development.  

The Veteran was afforded a Video Conference hearing before the 
undersigned Veterans Law Judge in May 2008.  A written transcript 
of this hearing has been prepared and incorporated into the 
evidence of record.  

The issue of entitlement to service connection for hypertension, 
to include as secondary to PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss of the right ear did not manifest 
during, or as a result of, active military service.  

2.  The Veteran's left shoulder disorder did not manifest during, 
or as a result of, active military service.  

3.  The Veteran does not have a currently diagnosed cervical 
spine disorder.  




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hearing loss of the right ear have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).  

2.  The criteria for establishing entitlement to service 
connection for a left shoulder disorder have not been met.  
38 U.S.C.A §§ 1101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2009).  

3.  The criteria for establishing entitlement to service 
connection for a cervical spine disorder have not been met.  
38 U.S.C.A §§ 1101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in April 2003 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Even though 
the Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim in 
an August 2008 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in December 
2009 for his claimed hearing loss and left shoulder disabilities, 
and VA has obtained these records.  Copies of private medical 
records submitted by the Veteran have also been incorporated into 
the evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not yet been obtained. 

The Board recognizes that the Veteran was not afforded a VA 
examination for his claimed cervical spine disorder.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  In this case, no examination 
is necessary in order to adjudicate the claim of entitlement to 
service connection for a cervical spine disorder because there is 
no evidence to satisfy the second McLendon criteria outlined 
above.  Namely, there is no evidence of an in-service disease or 
injury of the cervical spine.  Therefore, a medical examination 
would serve no useful purpose in this case, since the requirement 
of an in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  The 
Veteran was not prejudiced by the lack of VA examination.

Additionally, the Board finds there has been substantial 
compliance with its June 2008 remand directives.  The Board notes 
that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The RO 
made numerous attempts to verify the occurrence of the in-service 
motor vehicle accident reported by the Veteran.  The RO contacted 
the US Army Crime Records Center, the National Personnel Records 
Center (NPRC), the 18th Military Police Brigade, and the Theater 
Sustainment Command in an attempt to verify this accident, but 
all attempts proved to be unsuccessful.  In addition, the Veteran 
was scheduled for VA examinations for his left shoulder and his 
right ear hearing loss in December 2009 which he attended.  The 
RO later issued a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Disorders diagnosed 
after discharge will still be service connected if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d); see 
also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss or arthritis, becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Right Ear Hearing Loss

The Veteran contends that he is entitled to service connection 
for hearing loss of the right ear.  However, as outlined below, 
the preponderance of the evidence of record demonstrates that the 
Veteran right ear hearing loss did not manifest during, or as a 
result of, active military service.  As such, service connection 
is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered right ear hearing loss during his active 
military service.  According to the Veteran's May 1970 enlistment 
examination, pure tone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NA
20
LEFT
20
5
5
NA
15

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 CFR § 3.385 (2009).

There are no further records of treatment for impaired hearing 
during the Veteran's active military service.  The record also 
contains an unconfirmed audiogram prepared during the Veteran's 
separation examination in January 1972.  However, the December 
2009 VA examiner concluded that this audiogram represented normal 
hearing.  Therefore, there is no evidence of right ear hearing 
loss during active military service.  

The record does not contain any further evidence of hearing loss 
until the Veteran's March 2003 claim of entitlement to service 
connection.  In his claim, the Veteran reported that his hearing 
loss began around 1988.  This would be approximately 16 years 
after the Veteran's separation from active duty.  

The next evidence of record regarding the Veteran's hearing loss 
is a December 2009 VA examination.  On the authorized 
audiological evaluation, pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
50
LEFT
10
15
30
50
50

Pure tone threshold averages were 32.5 dB for the right ear and 
36.25 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 in 
the left ear.  Therefore, the evidence demonstrates that the 
Veteran currently suffers from hearing loss for VA rating 
purposes.  See 38 CFR § 3.385 (2009).

However, the December 2009 VA examiner concluded that the 
Veteran's hearing loss was less likely than not related to the 
Veteran's military service.  The examiner based this opinion on 
the fact that while the Veteran demonstrated mild hearing loss of 
the right ear at the time of enlistment into active duty, the 
service treatment records demonstrated that the Veteran's hearing 
was within normal limits upon separation according to the 1972 
Rudmose Audiogram Tracing.  

Based on the above evidence, the Board concludes that the 
Veteran's hearing loss did not manifest during, or as a result 
of, active military service.  The Veteran's service treatment 
records demonstrate that the Veteran's hearing was within normal 
limits at the time of separation from active duty.  Furthermore, 
there is no evidence of right ear hearing loss within one year of 
separation from active duty, and the Veteran himself indicated in 
his March 2003 claim that he did not suffer from hearing loss 
until around 1988.  Finally, the December 2009 VA examiner 
concluded that it was less likely than not that the Veteran's 
right ear hearing loss manifested as a result of military service 
due to the fact that the Veteran's hearing appeared to improve 
upon separation from active duty.  Therefore, the preponderance 
of the evidence of record demonstrates that the Veteran is not 
entitled to service connection for right ear hearing loss.  

As a final matter, the Board recognizes that the Veteran believes 
his right ear hearing loss is related to military service.  The 
Veteran testified during his May 2008 hearing that he believed 
his hearing loss was a result of exposure to gunfire, training 
and other noises while on active duty.  However, the Veteran 
noted that he did not actually relate his hearing loss to 
military service at the time of service, but rather, he 
determined it was possible that it was related to service after a 
number of other veterans later suggested that his hearing loss 
was service-related.  

The above testimony does not suggest that the Veteran is entitled 
to service connection for bilateral hearing loss.  As a lay 
person, the Veteran would be competent to testify that he has 
suffered from hearing impairment since his active military 
service.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
However, the Veteran has not claimed that he has suffered from 
chronic symptomatology of hearing loss since active duty in this 
case.  Upon filing his claim, the Veteran reported that he first 
experienced hearing loss in 1988 - some 16 years after separation 
from active duty.  Also, the Veteran provided testimony in May 
2008 suggesting that he did not notice hearing loss during 
military service.  Rather, he decided his current level of 
hearing loss may be related to military service when told of such 
a possible connection by other veterans.  The record contains no 
evidence suggesting that these individuals are competent to offer 
an opinion regarding the etiology of a medical disorder.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 
127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran has not provided any testimony to 
demonstrate entitlement to service connection for right ear 
hearing loss.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for right ear hearing loss must be denied.

Left Shoulder Disorder

The Veteran contends that he is entitled to service connection 
for a left shoulder disorder.  Specifically, the Veteran contends 
that he was involved in an automobile accident and he injured his 
shoulder when the jeep he was in turned on its side.  However, 
the preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to service connection for a left shoulder 
disorder.  

The Veteran's service treatment records do not demonstrate that 
he suffered a left shoulder injury during his active military 
service.  The records are silent regarding complaints of, or 
treatment for, left shoulder pain.  Furthermore, the Veteran's 
January 1972 separation examination notes that the Veteran's 
musculoskeletal system and upper extremities were normal at the 
time of separation from active duty.  As such, there is no 
medical evidence of an in-service left shoulder injury.  

The record does contain a VA outpatient treatment record from May 
1972.  According to the record, the Veteran injured his left 
shoulder in Vietnam in November 1971.  The nature and 
circumstances of the injury were not noted.  However, an X-ray of 
the left shoulder was taken at this time, revealing no evidence 
of fracture, dislocation or other diagnostic change.  Therefore, 
there is no evidence of left shoulder arthritis that was at least 
10 percent disabling within one year of the Veteran's separation 
from active duty.  As such, the presumption of in-service 
incurrence is not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  

The next evidence of record pertaining to the Veteran's left 
shoulder is the Veteran's March 2003 claim of entitlement to 
service connection.  The record contains no medical evidence of 
treatment for a left shoulder disorder prior to the Veteran's 
filing of his claim.  The record contains an August 1999 private 
treatment record in which the Veteran was seen for a 2 week 
history of right shoulder pain and swelling, but there was no 
mention of a left shoulder problem.  

The Veteran was afforded a VA examination of the left shoulder in 
December 2009.  The examiner noted that there were no 
constitutional symptoms of arthritis and there was no 
inflammatory arthritis.  The Veteran was noted to have left 
flexion of the shoulder to 170 degrees, left abduction to 170 
degrees, left internal rotation to 90 degrees, and left external 
rotation to 90 degrees.  Normal ranges of motion of the shoulder 
are flexion (forward elevation) from 0 degrees to 180 degrees, 
abduction from 0 degrees to 180 degrees, external rotation from 0 
degrees to 90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  There was no evidence of 
pain with active motion during the examination.  X-rays were also 
taken of the left shoulder, revealing the acromioclavicular and 
glenohumeral joints to be normal.  There was no evidence of 
fracture or dislocation, and the examiner concluded that the X-
ray was normal.  The examiner diagnosed the Veteran with a mild 
sprain of the left shoulder, and concluded that it was less 
likely than not that this condition was incurred in or otherwise 
related to military service.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a left shoulder 
disorder.  There is no evidence of the Veteran incurring a 
chronic left shoulder disorder during military service, or within 
one year of his separation from active duty.  According to a May 
1972 X-ray, the Veteran's left shoulder was normal.  This same 
finding was made during a December 2009 X-ray, and the examiner 
concluded that the Veteran suffered a mild sprain of the left 
shoulder that was less likely than not related to military 
service.  As such, the preponderance of the evidence of record in 
this case demonstrates that the Veteran is not entitled to 
service connection for a left shoulder disability.  

As a final matter, the Board has considered the Veteran's 
testimony in support of his claim.  During his May 2008 hearing, 
the Veteran testified that he was not thrown from the jeep during 
his reported in-service motor vehicle accident, but that he hurt 
his shoulder when it was compressed in a corner when the jeep 
fell over.  The Veteran denied receiving any medical assessment 
after this accident.  As a lay person, the Veteran is certainly 
competent to testify to a matter such as this.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, the 
Board does not find the Veteran's statement to be credible.  The 
Board notes that in the Veteran's April 2003 Report of Accidental 
Injury in Support of Claim for Compensation or Pension, the 
Veteran reported being thrown from the vehicle and injuring his 
back and left arm.  The Veteran also reported being examined and 
treated following the accident.  Therefore, the Veteran has given 
different accounts of this motor vehicle accident that have 
varied widely from one another.  As such, the Board does not find 
this testimony to be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left shoulder disorder must be denied.

Cervical Spine Disorder

The Veteran contends that he is entitled to service connection 
for a cervical spine disorder.  Specifically, the Veteran 
contends that he injured his spine in a motor vehicle accident 
during military service.  However, the preponderance of the 
evidence of record in this case demonstrates that the Veteran did 
not injure his cervical spine during active duty and that he has 
not been diagnosed with a current cervical spine disorder.  As 
such, service connection is not warranted.  

The Veteran's service treatment records do not indicate that the 
Veteran suffered a cervical spine injury during military service.  
The records are entirely silent as to complaints regarding the 
upper back or neck.  Also, the Veteran's spine and other 
musculoskeletal system were found to be normal at the time of his 
separation from active duty in January 1972.  As such, there is 
no evidence of an in-service spinal injury.  

There is also no evidence of a cervical spine disorder within one 
year of the Veteran's separation from active duty.  In fact, VA 
has yet to receive any medical evidence suggesting that the 
Veteran has ever been diagnosed with a cervical spine disorder.  
There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of a cervical spine 
disorder, the Board must deny the Veteran's claim.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The Board recognizes that the Veteran 
has testified to suffering from pain in his upper back.  However, 
pain alone is not a disability for VA rating purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain in and of itself is not a disability for purposes of 
service connection).  

As noted in the previous section, the Board has considered the 
Veteran's testimony in support of his claim.  During his May 2008 
hearing, the Veteran testified that he was not thrown from the 
jeep during his reported in-service motor vehicle accident, but 
that he hurt his cervical spine when he was compressed in a 
corner when the jeep fell over.  The Veteran denied receiving any 
medical assessment after this accident.  As a lay person, the 
Veteran is certainly competent to testify to a matter such as 
this.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support the existence of a 
disability even when not corroborated by contemporaneous medical 
evidence).  However, the Board does not find the Veteran's 
statement to be credible.  The Board notes that in the Veteran's 
April 2003 Report of Accidental Injury in Support of Claim for 
Compensation or Pension, the Veteran reported being thrown from 
the vehicle and injuring his back and left arm.  The Veteran also 
reported being examined and treated following the accident.  
Therefore, the Veteran has given different accounts of this motor 
vehicle accident that have varied widely from one another.  As 
such, the Board does not find this testimony to be credible.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a cervical spine disorder must be denied.


ORDER

Entitlement to service connection for hearing loss of the right 
ear is denied.  

Entitlement to service connection for a left shoulder disorder is 
denied.  

Entitlement to service connection for a cervical spine disorder 
is denied.  


REMAND

The Veteran contends that he is entitled to service connection 
for hypertension, to include as secondary to his service-
connected PTSD.  However, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The Veteran was afforded a VA examination for his hypertension in 
March 2010.  The examiner concluded that there was nothing in the 
medical literature that suggested that PTSD was a cause or a risk 
factor for hypertension.  The examiner noted that hypertension 
could be aggravated by any number of factors, including emotional 
stress, physical stress, diet, lack of exercise, kidney disease 
and several other medical conditions that do not include PTSD.  

The Board finds that the Veteran's claims file should be returned 
to the March 2010 VA examiner so that an addendum to this 
examination may be prepared.  Initially, as pointed out by the 
Veteran's representative, PTSD does involve emotional stress.  
Therefore, the examiner should provide further discussion 
regarding the role of the Veteran's emotional stress on his 
hypertension, since the examiner noted that emotional stress 
could aggravate hypertension.  In addition, the Veteran and his 
representative provided VA with a copy of a research study titled 
"Hypertension in Relation to Posttraumatic Stress Disorder and 
Depression in the US National Comorbidity Survey."  This article 
suggests that there is a potential link between PTSD and 
hypertension.  The examiner should indicate whether the existence 
of this study alters the prior opinion and rationale provided 
upon examination in March 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of 
this Remand should be forwarded to the March 
2010 VA examiner.  If this examiner is no 
longer available, these materials should be 
forwarded to an equally qualified medical 
examiner.  The examiner is asked to provide 
an addendum to the March 2010 opinion, 
discussing whether the emotional stress 
involved with the Veteran's PTSD is at least 
as likely as not an aggravating factor of the 
Veteran's hypertension.  

In addition, the examiner is asked to read 
the medical literature submitted by the 
Veteran in May 2010, and indicate whether 
this evidence changes the previously offered 
opinion or rationale.  

A complete rationale is required for any 
opinion offered in the addendum.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


